Citation Nr: 0506881	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Whether the appellant is eligible to Department of Veterans 
Affairs benefits, due to the character of his discharge from 
military service.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The appellant had active military service from July 1968 to 
June 1971.

This appeal arises from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In this decision, the RO determined that the 
appellant was not eligible for VA benefits due to the 
character of his discharge from military service.


FINDINGS OF FACT

1.  The appellant was continuously AWOL during his active 
military service for a period of approximately one year and 
one month.

2.  The military department determined that the appellant's 
conduct was other than honorable for his entire period of 
active service.

3.  The period of AWOL was not the result of compelling 
circumstance or insanity, but was due to the appellant's own 
willful and persistent misconduct.


CONCLUSION OF LAW

The criteria for eligibility for VA benefits have not been 
met.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 
3.12, 3.13, 3.354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contents that he should be eligible for VA 
benefits based on his active military service.  While he 
acknowledges that he received a military discharge in July 
1971 for conditions other than honorable, he maintains that 
this discharge was for a second period of active service.  
The appellant asserts that a first period of active service 
ended in May 1969 for which his service was honorable, and he 
should be eligible for all VA benefits arising from this 
first period of military service.  In the alternative, he 
argues that there were extenuating circumstances for his 
dishonorable behavior during military service.  He claimed 
that he had gone absent without leave (AWOL) due to 
harassment from his fellow soldiers and concerns over his 
family.

The appellant's service records indicate that he entered 
active military service on July 18, 1969.  He enlisted for a 
three-year period of service that would have ended on 
approximately July 18, 1971.  He arrived in the Republic of 
Vietnam on March 17, 1969 as an infantryman assigned to the 
25th Infantry Division.  The appellant had also undergone 
military training as an aircraft maintenance crewman.  While 
serving in Vietnam, the appellant reenlisted for a three-year 
period beginning on May 30, 1969.  The appellant's service in 
Vietnam lasted to June 12, 1971, approximately one year and 
three months.  The records reported that while assigned to a 
military unit in the Continental United States, the appellant 
was AWOL from April 14, 1970 to May 3, 1971, approximately 
one year and one month.

Under threat of a military general court-martial, the 
appellant requested a discharge for the good of the service 
in May 1971.  He acknowledged that he understood this request 
would result in a discharge under other than honorable 
conditions, that he would be deprived of any benefits 
provided by the U. S. military, and that he may be ineligible 
for VA benefits.  Attached to this request was a statement 
prepared by the appellant.  He wrote:

...I will more than likely go AWOL again.  
I have a wife & 2 children and she is 
expecting twins on Nov. of 71.  For some 
reason I can't get along with any of the 
troops that are in the units I am 
assigned to...I also went AWOL because when 
I inlested my family & I was told that I 
wouldn't have to go oversease and they 
sent me any-way.  (Sic.)

The appellant's request for discharge was approved on May 26, 
1971.

The appellant received two Report of Transfer or Discharge 
(DD Form 214) forms during his military service.  The first 
was issued in May 1969.  This form indicated the date of 
entry was July 18, 1968 for a three-year term of service.  It 
was reported that this DD Form 214 had been issued due to the 
appellant's "immediate reenlistment" at Cu Chi, Vietnam, 
and his character of service was indicated to be honorable.  
The second DD Form 214 was issued on June 11, 1971.  It was 
noted that the appellant had enlisted on May 30, 1969 for a 
three-year period of service.  His character of service was 
reported to be under other than honorable conditions.

In October 1971, the National Personnel Records Center (NPRC) 
informed VA that the appellant had not been eligible for 
complete separation from military service when discharged on 
May 29, 1969.  

A VA administrative decision of November 1971 found that the 
appellant's discharge from military service was under 
dishonorable conditions.  As the reasons and bases for this 
determination, the adjudicators cited the length of the AWOL 
period and the appellant's own affirmation that he would go 
AWOL again.  This evidence was found to indicate a persistent 
misconduct of a willful nature.

A second VA administrative decision was issued in April 1984.  
It was determined that the length of the appellant's AWOL, 
which occurred within the three year period of his first 
enlistment, barred him from receiving VA benefits.

In February 1984, the NPRC again confirmed that the appellant 
had not been eligible for complete separation from military 
service when discharged on May 29, 1969.  It was noted that 
the appellant's first period of enlistment was not scheduled 
to end until July 17, 1971.  The NPRC reported that the 
discharge provided on May 29, 1969 was for the sole purpose 
of allowing an early reenlistment.  The NPRC confirmed that 
the appellant had been on AWOL status from April 14, 1970 to 
May 15, 1971.

In October 2002, the appellant submitted a written statement 
in which he detailed the stressful events he had witnessed 
during the Vietnam War.  He claimed that prior to going AWOL 
he had been assigned to a motor pool in Vietnam where other 
soldiers harassed him.  The appellant commented, "I got 
tired of it and arranged for a leave and went to the states 
and never returned."  After about one year, he was arrested 
by the FBI and returned to military custody.  He claimed that 
during his military incarceration he was placed on medication 
that lowered his mental acuity and he did not comprehend the 
consequences of what he was agreeing to when he requested a 
discharge from military service. 

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

A discharge under honorable conditions is binding on VA.  
This entitles an individual to full compensation and pension 
benefits unless there is a bar to benefits under 38 U.S.C.A. 
§ 5303 and/or 38 C.F.R. § 3.12(c).  38 C.F.R. § 3.12(a); see 
Duro v. Derwinski, 2 Vet. App. 520, 532 (1992) (VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.).  If 
an applicant for VA benefits does not submit evidence of his 
military service, or the evidence submitted is insufficient, 
VA must request verification of service from the service 
department.  38 C.F.R. § 3.203(c); see also Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  Service department findings 
are binding on the VA for purposes of establishing service in 
the U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

The Board notes that the appellant's reenlistment prior to 
completion of his first period of service does not establish 
that the period of service completed prior to May 1968 was 
honorable for VA purposes.  According to 38 U.S.C.A. 
§ 101(18), an individual who enlisted or reenlisted before 
completion of a period of active service can establish 
eligibility to VA benefits, provided he or she satisfactorily 
completed the period of active service for which he or she 
was obligated at the time of entry, even if the subsequent 
discharge was under dishonorable or "other than honorable" 
conditions or a statutory bar exists for entitlement to 
benefits for the later period of service.

This occurs when a discharge is issued before one would 
otherwise be eligible, followed by immediate 
"reenlistment."  The provisions of this section are 
applicable to discharges issued during the Vietnam Era, prior 
to the date the person was eligible for discharge under the 
point or length or service system, or under any other 
criteria in effect.

Entitlement to benefits is determined by character of 
discharge at completion of unbroken service, i.e., where a 
conditional discharge was issued the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of active service.  However, 38 C.F.R. § 3.13 (2004) 
provides an exception if the following conditions are met:  
(a) the person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service; (b) the person was 
not discharged or released from such service at the time of 
completing that period of obligation due to an intervening 
enlistment or reenlistment; and (c) the person would have 
been eligible for a discharge or release under conditions 
other than dishonorable at that time except for the 
intervening enlistment or reenlistment.

A discharge is considered unconditional if the person served 
the original obligated term, but was not discharged due to 
reenlistment, and would have been eligible for discharge at 
the end of original term except for intervening enlistment.  
The service department furnishes information as to whether a 
person was eligible for complete separation as of any 
particular date.

In the current case, the appellant's character of service in 
May 1969 is not binding regarding his eligibility for VA 
benefits.  His misconduct by going AWOL occurred prior to the 
date his original enlistment would have ended, therefore the 
appropriate characterization was that noted on the DD Form 
214 issued in June 1971.  The NPRC has twice confirmed that 
he was not eligible for discharge when he reenlisted in May 
1969.  The findings of May 1969, therefore, have no binding 
effect in regards to this claim.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In either 
case, insanity is a defense to either statutory or regulatory 
bars.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

VA benefits are not payable when an individual is discharged 
by reason of a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days.  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c).  This bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence.

(a)	Length and character of service 
exclusive of the period of prolonged 
AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful, 
meritorious, and of benefit to the 
Nation.

(b)	Reasons for going AWOL.  Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity.  Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted.  
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.

(c)	A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice.  For purposes of this 
paragraph the defense must go directly to 
the substantive issue of absence rather 
than to procedures, technicalities or 
formalities.

Regulatory bars to eligibility to VA benefits include a 
discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable 
conditions.

(a)	Acceptance of undesirable discharge 
in lieu of trial by general court-martial 
(note the requirement for a general 
court-martial, and not summary or special 
court-martial).

(b)	Willful and persistent misconduct.  
This includes a discharge under other 
than honorable conditions, if it is 
determined that it was issued because of 
willful and persistent misconduct.  A 
discharge because of a minor offense will 
not, however, be considered willful and 
persistent misconduct if service was 
otherwise honest, faithful and 
meritorious.

38 C.F.R. § 3.12(d) (2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
ruled that an unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus can not constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  In Winter v. Principi, 4 Vet. App. 29 (1993), the 
Court found that thirty-two days AWOL out of one hundred 
seventy six days total service equals severe misconduct and 
by analogy persistent misconduct.  

However, in Strinaham v. Principi, 3 Vet. App. 560 (1992), 
the Court held that an appellant with misconduct that 
included four AWOLs and one failure to obey a lawful order, 
but was awarded a purple heart medal and was service-
connected for Post Traumatic Stress Disorder (PTSD) (for 
medical treatment purposes) requires analysis under 38 C.F.R. 
§ 3.12(d)(4) (as minor offenses) and VA must discuss effect 
of PTSD on in-service conduct.  

The appellant has alleged that he was exposed to multiple 
traumatic events during his Vietnam service, and that his 
stressor let to a current PTSD.  However, there is no medical 
diagnosis for PTSD in his treatment records.  He has also 
alleged that his family concerns (a young spouse with 
multiple children) and harassment by fellow service members 
led to his going AWOL.

His service medical records do not report any complaints or 
treatment for psychiatric problems.  Both his entrance 
examination in July 1968 and his separation examination in 
May 1971 reported no medical history of psychiatric symptoms 
and his psychiatric evaluation was reported to be normal.  A 
mental status evaluation report was prepared in May 1971.  
However, most of its findings are illegible.  It is clear 
that the examiner found the appellant could distinguish 
between right and wrong.

The first diagnosis for a psychiatric disability was rendered 
in January 1981.  The appellant complained of nerves, 
tension, and blackouts.  He had a history of sniffing glue 
and use alcohol for "years."  The appellant reported that 
during his military service he developed a severe alcohol 
dependence and chronic anxiety.  It was noted that the 
appellant went AWOL and was dishonorably discharged.  Soon 
after release from the military, the appellant developed a 
drug abuse problem with amphetamines.  The diagnoses were 
residual schizophrenia, alcoholism, amphetamine and toluene 
abuse in remission, and general anxiety disorder.  

Psychiatric examination in April 1982 noted that the 
appellant had been referred by law enforcement for evaluation 
after he admitted molesting his 11-year-old daughter.  He 
claimed that as a child his alcoholic father had physically 
abused him.  The appellant noted that while in military 
service he went AWOL and "reportedly 'hid out' in Oregon 
with his parents for several months."  He reported having 
flashbacks of his experiences in Vietnam.  He denied any 
alcohol or drug abuse.  His insight and judgment were found 
to be poor.  The tentative diagnoses were atypical impulse 
control disorder and borderline personality disorder.  

Psychological testing was provided to the appellant in 
January 1984.  Testing was reported to reveal a great deal of 
underlying anxiety/trauma regarding his Vietnam War 
experiences.  However, the appellant did not exhibit the 
symptomatic criteria that would warrant a diagnosis of PTSD.  
The examiner summarized that the appellant suffered with "a 
long existing" narcissistic personality disorder with 
exhibitionistic, dependent, and psychopathic character 
traits.  This disorder appears to have been associated with 
the appellant's childhood experiences.  It also resulted in 
the appellant suffering with "mildly concrete thinking, 
difficulty understanding cause and effect behavior...inability 
to adequately plan or take responsibility for one's 
actions..."

In December 1984, due to the appellant's inability to abide 
by his probation agreement, he was referred for psychiatric 
observation.  The intake summary noted that the appellant's 
history of legal offenses began in 1970 when he went AWOL.  
In 1982, the appellant was arrested for welfare fraud and 
during the investigation of this offense it was determined 
that he had sexually abused his 13 year old daughter.  His 
children were removed from the home and placed in foster 
care.  The appellant was placed on probation, but repeatedly 
violated this agreement.  He noted a history of severe 
physical abuse as a child from his alcoholic father.  On 
examination, the appellant's judgment and insight were found 
to be poor.  The diagnoses were pedophilia, marital problems, 
and mixed personality disorder.  

Regarding the appellant's claim that at the time he went AWOL 
he had family concerns with a spouse and small children, the 
record indicates that the appellant was married with children 
at the time of his military service.  However, he had failed 
to provide any evidence that he was facing any type of family 
emergency or other severe situation.  Merely facing the 
sacrifices of absence from home due to military service is a 
situation faced by all veterans and cannot be regarded in 
anyway was exceptional or justify a period of absence without 
prior approval.  

The post-service medical evidence shows that the appellant 
suffers with a personality disorder.  However, his service 
medical records do not show any complaints, treatment, or 
diagnosis for a psychiatric disability.  In fact, at the time 
of separation his psychiatric evaluation was normal and he 
was determined to be able to understand right from wrong.  
The appellant had blamed his Vietnam War experiences and 
harassment from fellow soldiers for his going AWOL.  However, 
when he discussed the circumstances of his AWOL in post-
service psychiatric examinations, he failed to note these 
issues.  In April 1982, he reported that he "hid out" with 
his parents while AWOL.  There was no mention of any 
psychiatric trauma leading to this absence or of any 
significant family obligations he addressed while AWOL.  
While the appellant was noted in the 1980s to exhibit an 
inability to understand the cause and effect of his actions 
and his judgment and insight were poor, there is no 
contemporaneous evidence from his period of AWOL that such 
problems existed.  Thus, this post-service evidence does not 
establish what his state of mind was during his period of 
AWOL.  

Even considering that the appellant had symptoms of his 
personality disorder during the period he was AWOL, the 
length of this absence and the fact that he only returned to 
military custody after being arrested by the FBI, is 
significant evidence that his absence is more than a minor 
offense.  With an ability to understand the difference 
between right and wrong, his long-standing determination to 
desert his military obligations and disobey orders is graphic 
evidence of a pattern of willful and persistent misconduct.  

Insanity is a defense to either statutory or regulatory bars.  
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  VA defines 
insanity at 38 C.F.R. § 3.354 as a person who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides. 

In Struck v. Brown, 9 Vet. App. 145 (1996), the Court held 
that the statute requires that the insanity exist only at the 
time of the commission of an offense leading to the person's 
discharge and not that the insanity must cause the 
misconduct, that is, there need not be a causal connection 
between the insanity and the misconduct.  See Helige v. 
Principi, 4 Vet. App. 32 (1993).  

The Board finds that the appellant did not meet the 
definition of insanity for VA purposes.  At the time of the 
period of AWOL, the appellant was psychologically normal and 
understood the difference between right and wrong.  Even if 
his later diagnosed personality disorder existed during this 
period, it would not meet the VA definition.  The very 
diagnosis of a personality disorder shows that this was no 
insanity, but instead was a constitutionally psychopathic 
disorder.  In addition, other than being AWOL, there is no 
evidence that the appellant had a prolonged deviation from 
his normal method of behavior, interfered with the peace of 
society, or departed from the accepted standards of the 
community.  There may be evidence of such behavior starting 
in the 1980s, but the reported histories and contemporaneous 
evidence does not indicate that such behavior occurred during 
the period of AWOL.  

In conclusion, the Board finds that the character of the 
appellant's period of active military service bars his 
eligibility to VA benefits.  There were no periods of 
insanity or compelling circumstances to warrant the prolonged 
unauthorized absence.  In this case, the appellant's 
prolonged unauthorized absence was the result of his own 
willful and persistent misconduct.

Finally, with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, the 
Board notes that under 38 U.S.C. § 5103(a) and § 5103A, VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim, or assist a 
claimant in developing evidence to substantiate a claim, 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, such as is 
the situation here.  See VAOPGCPREC 5-2004 (June, 23, 2004).  
The legal outcome in this case is clearly dictated by the 
existing law regardless of any further notice or development.  
See Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985) (While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.)  Regardless, VA provided the 
appellant notice in October 2004 that complied with the 
requirements of the VCAA.


ORDER

Eligibility to VA benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


